NOTE: ThiS order is n0np1'0ccdcntiz1l.
United States Court of Appeals
for the Federal Circuit
MICROPROCESSOR ENHANCEMENT
CORPORATION AND MICHAEL H. BRANIGIN,
Plain,t£ffs-Appella)1tS,
V.
BUG LABS, INC.,
Defen,danL-AppeHee_
2010-1474
Appea] from the United St,a_te:-1 DiST.1“ict C0u1‘t. for the
Cent1“al DiSt1‘ict. of Ca1if01‘nia in case 1'10. ()9-CV-06U7,
Judge SLephen V_ Wi1s0n_
MICROPROCESSOR ENHANCEMENT
CORPORATION AND MICHAEL H. BRANIGIN,
Plc;r,intiffs-Appellan.ts,
V.
EMULEX CORPORATION,
DefemlU mi-App€llee.
2()1()-1475

MICROPROCESSOR V. BUG LABS 2
Appea1 from the United StateS DiStrict C0urt for the
Centra1 District of California in case no. 09-CV-0605,
Judge Stephen V. Wi1Son.
MICROPROCESSOR ENHANCEMEN'I`
CORPORATION AND MICHAEL H. BRANIGIN,
Plocintiffs-Appellants,
V. '
TEXAS INSTRUMENTS INCORPORATED~,
Defen,dant-Appellee,
and
ARM LTD.,
Defendcmt-Appellee. __
2010-1476
Appeal from the United States DiStrict Court for the
Central DiStrict of Calif0rnia in case n0. 08-CV-1123,
Judge Stephen V. Wi1S0n.
MICROPROCESSOR ENHANCEMENT
CORPORATION AND MICHAEL H. BRANIGIN,
Plar,`ntiffs-Appellcmts,
V.
MINDSPEED TECHNOLOGIES, INC.,
Defendant-Appellee, '

3 MICROPROCESSOR V. BUG LABS
and
ARM LTD.,
Defendant-Appellee.
2010-1477
Appea1 from the United StateS District Cou1't for the
Central District of Ca1if0rnia in case n0. 09-CV-06()3,
Judge Stephen V. Wi1son.
_ _ _ _ _ _ _ _ _ _ _ ~ _ _ . . ¢ » ¢ _ ¢ _ » ¢ _ - _ ¢ - - _ - » ¢ _ - _ ¢ » ¢ » ¢ » - _ ¢ _ ¢ _ - _ - ~ - ~ - _ _ _
-ui-___---~-____
MICROPROCESSOR ENHANCEMENT
CORPORATION AND MICHAEL H. BRANIGIN,
Plain,tiffs-Appellan.ts,
V. '~
ARCHOS, INC.,
Defendant-Appellee.
2010-1479
Appea1 from the United States DiStrict Court for the
Centra1 District of Ca1if0rnia in case n0. 09-CV-06U6,
Judge Stephen V. Wi1S0n.
MICROPROCESSOR ENHANCEMENT
CORPORATION AND MICHAEL BRANIGIN,
Plaintiffs-Appellants,
V.

MICROPROCESSOR V. BUG LABS 4
STMICROELECTRONTCS NV AND
STMICROELECTRONICS, INC.,
Defendants-Appellees,
and
ARM LTD.,
Defendant-Appellee.
2010-1484
Appeal from the United States District Court for the
Central District of California in case no. 08-CV-1039,
Judge Stephen V. Wilson.
ON MOTION
1 ,
ORDER
The appellants move to consolidate the above-
captioned appeals and to issue a briefing schedule.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The motions are granted. The revised official cap-
tion is reflected above.
(2) The appellants opening brief is due within 30
days of the date of filing of this 0rder. The appellees
should calculate their brief due dates from the date of
service of the appel1ants' opening brief. Appe1lees repre-
sented by the same counsel or law firm may only file a
combined appellees' brief for those cases. Any appellee
that appears in more than one case may only file a com-
bined appellees brief for those cases. The appellant

5 MICROPROCESSOR V. BUG LABS
should calculate the due date for its combined consoli-
dated reply brief from the latter day of service of any
appellee's brief.
FoR THE CoURT
DEC 1 3 2010
Date
lsi J an Horbaly
J an Horbaly
Clerk
Roderick G. Dorman, Esq.
Blaney Harper, Esq.
Bruce S. Sostek, Esq.
Joseph E. Thomas, Esq.
Kevin P. Anderson, Esq.
Gary N. Frischling, Esq.
Chad S. Campbell, Esq.
s8
CCZ
U.S. COURE£?!5EPPEALS FOR
THE F RAL C|RCU|T
1353 13 2010
.IAN ll`JRBALV
1 CLERK